PROB 12A
(7/93)
                                 United States District Court
                                              for
                                       District of New Jersey
                          Report on Offender Under Supervision

Name of Offender: Kevin Bishopton                                                       Cr.: 17-00064-001
                                                                                       PACTS #: 3168633

Name of Sentencing Judicial Officer:     THE HONORABLE MICHAEL H. WATSON
                                         UNITED STATES DISTRICT JUDGE (SD/OH)

Name of Assigned Judicial Officer:       THE HONORABLE JOSE L. LINARES
                                         CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/I 7/2016

Original Offense:   18 U.S.C. § 1029 (a)(1) and (b)(2): Conspiracy to Defraud, Produce, Use or Traffic in
                    Counterfeit Access Devices

Original Sentence: 21 months imprisonment, 36 months supervised release

Special Conditions: DNA testing, Special Assessment, S68,755.39 in Restitution, Mental Health Treatment

Type of Supervision: Supervised Release                         Date Supervision Commenced: 12/13/2016

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance


                       Failed to satisf’ restitution


U.S. Probation Officer Action:

Throughout his term of supervised release, Bishopton has paid $191.63 towards his restitution. The
offender’s supervision is due to expire on December 12, 2019, with an outstanding restitution balance of
$67,773.76. The Financial Litigation Unit of the United States Attorney’s Office was notified of the
expiration of supervision and has a standing order for garnishment of the offender’s earnings and all future
income tax refunds via the Treasury Offset Program (TOP). This Office recommends the supervision term
be allowed to expire as scheduled since the restitution order remains imposed as a final judgment, pursuant
to Title 18, U.S.C., Sections 3554 & 3613.

                                                                  Respectfully submitted,

                                                                         41a’glintz

                                                                   By: Elisa Martinez
                                                                        Supervising U.S. Probation Officer
                                                                   Date: 11/18/2019
                                                                                          Prob 12A—page2
                                                                                           Kevin Bishopton



  Please check a box below to indicate the Court’s direction regarding action to be taken in this ease:

Allow Supervision to Expire as Scheduled on December 12, 2019 (as recommended by Probation Office)
 F Submit a Request for Modifying the Conditions or Term of Supervision
 F Submit a Request for Warrant or Summons
 F Other


                                                                 4J
                                                                  Siffaturof Judicial Officer



                                                                              Date
